                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


NIKKI BOLLINGER GRAE, Individually
                                 )
and on Behalf of All Others Similarly
                                 )
Situated,                        )
                                 )
Plaintiff,                       )
                                 )
v.                               )                           Case No. 3:16-cv-2267
                                 )                           Judge Aleta A. Trauger
CORRECTIONS CORPORATION OF       )
AMERICA, DAMON T. HININGER,      )
DAVID M. GARFINKLE, TODD J.      )
MULLENGER, and HARLEY G. LAPPIN, )
                                 )
Defendants.                      )

                               MEMORANDUM AND ORDER

        CoreCivic, Inc. (“CoreCivic”) and Amalgamated Bank, as Trustee for the LongView

Collective Investment Fund, (“Amalgamated”) have filed a Joint Submission Regarding

Amended Case Management Order (Docket No. 168), in which the parties set out their

respective positions regarding whether the court should grant a 60-day stay of party-related fact

discovery while the Sixth Circuit considers whether to grant CoreCivic’s Fed. R. Civ. P. 23(f)

request for a permissive appeal of the court’s March 26, 2019 Order granting class certification

(Docket No. 166). CoreCivic argues that a stay would prevent unnecessary expenditure of

resources while it pursues a meritorious appeal based on unresolved questions of law on which

CoreCivic’s position is likely to prevail. Amalgamated argues that the court should not grant a

stay because CoreCivic has failed to demonstrate that it satisfies any of the usual factors required

to justify a stay.

        Rule 23(f) permits, but does not require, a district court to grant a stay pending appeal.

The parties agree with regard to the factors the court should consider in making its stay



   Case 3:16-cv-02267 Document 169 Filed 04/18/19 Page 1 of 3 PageID #: 4468
determination. (See Docket No. 168 at 3, 6.) As it typically does when determining whether to

grant a stay pending appeal, the court will consider “(1) whether the defendant has a strong or

substantial likelihood of success on the merits; (2) whether the defendant will suffer irreparable

harm if the district court proceedings are not stayed; (3) whether staying the district court

proceedings will substantially injure other interested parties; and (4) where the public interest

lies.” Baker v. Adams Cty./Ohio Valley Sch. Bd., 310 F.3d 927, 928 (6th Cir. 2002).

       CoreCivic points out, however, that it has sought only a time-limited stay of discovery, a

relatively narrow request. It has not, as many appellants do, sought to stay any kind of

preliminary injunctive relief or other exercise of the court’s judicial power beyond the court’s

power to manage discovery. Accordingly, the court’s decision, CoreCivic argues, is within its

“broad discretion under the rules of civil procedure to manage the discovery process and control

[its] docket[].” Marie v. Am. Red Cross, 771 F.3d 344, 366 (6th Cir. 2014) (citing Wolotsky v.

Huhn, 960 F.2d 1331, 1335 (6th Cir. 1992)).

       The management of discovery is an essential aspect of case management and is,

therefore, an area that is uniquely within the discretion of a district court. The court, accordingly,

possesses wide discretion in deciding how strong a showing CoreCivic must make under the

traditional factors relevant to the consideration of a stay request. With that in mind, the court will

grant the stay. Although the court did not ultimately adopt CoreCivic’s position regarding class

certification, it recognizes that CoreCivic’s appeal is based on colorable interpretations of

unsettled and frequently unclear case law. A brief stay is unlikely to injure Amalgamated or any

third party, and the harms CoreCivic would face from potentially unnecessary, invasive and

burdensome discovery are of legitimate concern. Moreover, insofar as discovery might lead to




                                                  2

   Case 3:16-cv-02267 Document 169 Filed 04/18/19 Page 2 of 3 PageID #: 4469
the revelation of information that could lead to reputational harm to CoreCivic and/or its

executives, the harm could be considered irreparable.

        Based on the foregoing, it is hereby ORDERED that, for a period of 60 days from the

entry of this Order, the only discovery that may proceed is outstanding third-party discovery. All

other discovery is STAYED. It is ORDERED that, prior to the expiration of the stay, the parties

shall jointly file a revised Proposed Case Management Order.

       It is so ORDERED.

       ENTER this 18th day of April 2019.


                                                            ______________________________
                                                            ALETA A. TRAUGER
                                                            United States District Judge




                                                3

  Case 3:16-cv-02267 Document 169 Filed 04/18/19 Page 3 of 3 PageID #: 4470
